Citation Nr: 0300756	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  00-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability (other than a right ankle sprain), to include 
residuals of fractures of both legs, varicose veins with 
circulatory stripping and chronic ulceration, skin 
conditions and degenerative joint disease (DJD) of the 
hips and knees.

2.  Entitlement to an increased evaluation for the 
service-connected right index finger injury residuals, 
currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
September 1945.

This appeal arose from a November 1999 rating action of 
the Chicago, Illinois, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to 
service connection for a bilateral leg disability (other 
than a right ankle sprain), to include residuals of 
fractures of both legs, varicose veins with circulatory 
stripping and chronic ulceration, skin conditions and 
degenerative joint disease (DJD) of the hips and knees.  
This issue was remanded by the Board of Veterans Appeals 
(Board) in February 2001 for additional evidentiary 
development.  In May 2002, the Board requested additional 
development concerning this issue.  The case is ready for 
appellate review.

The issue of entitlement to an increased evaluation for 
the service-connected right index finger injury residuals 
will be subject to the attached remand.


FINDING OF FACT

The veteran does not suffer from a bilateral leg 
disability (other than a right ankle sprain), to include 
residuals of fractures of both legs, varicose veins with 
circulatory stripping and chronic ulceration, skin 
conditions and degenerative joint disease (DJD) of the 
hips and knees which can be related to his period of 
service.


CONCLUSION OF LAW

A bilateral leg disability (other than a right ankle 
sprain), to include residuals of fractures of both legs, 
varicose veins with circulatory stripping and chronic 
ulceration, skin conditions and degenerative joint disease 
(DJD) of the hips and knees was not incurred in or 
aggravated by service, nor may DJD of the hips and knees 
be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309, 3.655(a) & (b) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he suffers from a bilateral 
leg disability (other than a right ankle sprain), to 
include residuals of fractures of both legs, varicose 
veins with circulatory stripping and chronic ulceration, 
skin conditions and degenerative joint disease (DJD) of 
the hips and knees which is directly related to his 
service.  He stated that he had fallen from a ladder, 
injuring both legs.  Therefore, he believes that service 
connection is justified.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran's service medical records showed that he was 
treated for dermatitis, venenata in July 1943; he also had 
mild cellulitis of the left ankle, which was an infection 
resulting from scratching the skin infection.  He then had 
a severe sprain of the right ankle in January 1945.  The 
August 1945 separation examination made no mention of 
varicose veins and the lower extremities and the feet were 
normal.

The claims folder contains numerous VA outpatient 
treatment records developed between 1980 and 1999.  He was 
seen in January 1980 for varicose veins.  The notation 
indicated that these had a long history, reportedly being 
present for 35 years.  He underwent a vein ligation and 
stripping of the left leg greater and lesser saphenous 
system.  Varicose veins were also noted to be present in 
the right lower extremity.  In August 1988 he was treated 
for a fracture of the right 5th toe after he had dropped a 
railroad tie on his foot.  In the 1990's he continued to 
complain about his bilateral varicose veins and was also 
treated for stasis dermatitis.  A December 1995 VA 
examination found bilateral varicose veins and a recurrent 
ulcer formation on the right ankle.  The diagnosis was 
history of moderate to severe varicose veins.  In June 
1997, he complained of right knee pain.  He gave a history 
of Osgood-Schlatter's disease as a teen.  In July 1997, 
chondromalacia was diagnosed.  

The veteran was afforded a VA examination in November 
1999.  He stated that he had fallen in service and had 
fractured his left leg.  There was no deformity of either 
leg and he was able to walk and stand on his heels and 
toes well.  He was noted to have varicose veins in both 
lower extremities.  Range of motion of the knees and 
ankles was somewhat limited, although there was no 
weakness or instability found.  The diagnoses were 
fracture (by history) left lower extremity, healed; some 
limitation of motion of the knees and ankles; and a 
dermatological condition of both lower extremities.

Additional VA outpatient treatment records developed 
between 1999 and 2001 included x-ray studies of the knees 
and hips.  These found DJD of these joints.

A private examination of the veteran was conducted in 
April 2001.  The veteran complained of pain in the right 
ankle up to the thigh area.  He stated that he had fallen 
off a ladder in service and that his legs had gotten 
caught in the rungs.  In subsequent years, he had had 
swelling, skin breakdown and "tightness" in both legs.  He 
was diagnosed with advanced DJD of the hips and 
lumbosacral spine; varicose veins with venous 
insufficiency; chronic dermatitis consistent with 
psoriatic dermatitis; and calcification of the right 
ankle, possibly post traumatic.

The veteran also submitted a statement from a former 
service comrade, W. F.  He stated that the veteran had 
fallen from a ladder and had hurt both of his legs.  He 
believed that one had been fractured.  He admitted that 
his memory of the details of the incident might be a 
little sketchy.

In August 2002, the veteran was asked to provide treatment 
records from private physicians that had treated him in 
the 1940's, 1960's and 1970's.  On September 23, 2002, he 
responded that these physicians were all deceased and that 
no records were available.  The RO then scheduled a VA 
examination for November 12, 2002.  He was sent a letter 
at his address of record informing him of this examination 
date on October 15, 2002.  On November 11, 2002, the RO 
attempted to call the veteran to remind him of his 
examination; however, the telephone number of record was 
not in service.  He failed to report to the November 12 
examination and he made no attempt to reschedule.


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 
31, 1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2002).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its 
date, shows that a veteran had a chronic 
condition in service or during an applicable 
presumption period and still has such condition.  
Such evidence must be medical unless it relates 
to a condition as to which, under the Court's 
case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim 
may still be... reopened on the basis of § 3.303(b) 
if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition 
to that symptomatology.  

Savage, supra, at 498. 

According to 38 C.F.R. § 3.655(a) & (b) (2002), when 
entitlement or continued entitlement to a benefit, such as 
an original compensation claim, cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, the claim 
shall be rated based on the evidence of record.  Examples 
of good cause include, but are not limited to, the illness 
or hospitalization of the claimant, or the death of an 
immediate family member.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 C.F.R. § 3.159) was signed into law.  On August 30, 
2002, the veteran was sent correspondence which informed 
him of this change in the law.  This letter informed him 
of VA's duty to notify him of the information and evidence 
necessary to substantiate his claim.  In addition, the 
veteran has been provided a statement of the case (SOC) in 
January 2000 and a supplemental statement of the case 
(SSOC) in September 2001; these also informed the veteran 
of the laws and regulations used in deciding his claim.  
They also explained why the evidence of record had not 
shown entitlement to the benefit sought.  The August VCAA 
letter also informed him of what evidence would be 
obtained by VA and what evidence he should provide to 
establish his claim.  The veteran was asked to provide 
information about private treatment that he had received 
between the 1940's and the 1970's.  In September 2002, the 
veteran indicated that no records were available since 
these physicians were all deceased.  The RO also attempted 
to schedule a VA examination, as instructed in the Board's 
May 2002 request for development.  The RO scheduled the 
examination and attempted to call the veteran to remind 
him of it; however, the telephone was no longer in 
service.  He then failed to report.

Under the circumstances, it is found that, through a 
series of letters, SOC and SSOC, the veteran has been 
informed of the information and evidence necessary to 
substantiate his claim.  The veteran was also provided 
with an examination and he was notified of what evidence 
and information was being obtained by VA and what 
information and evidence he needed to provide in support 
of his claim.  For these reasons, further development is 
not needed to meet the requirement of VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Discussion

After a careful review of the evidence of record, it is 
found that entitlement to service connection for a 
bilateral leg disability (other than a right ankle 
sprain), to include residuals of fractures of both legs, 
varicose veins with circulatory stripping and chronic 
ulceration, skin conditions and degenerative joint disease 
(DJD) of the hips and knees is not warranted.  Initially, 
it is noted that the Board had instructed in May 2002 that 
a VA examination be scheduled so that an orthopedic 
examiner could render an opinion as to whether it was 
least as likely as not that a bilateral leg disability 
(other than a right ankle sprain), to include residuals of 
fractures of both legs, varicose veins with circulatory 
stripping and chronic ulceration, skin conditions and 
degenerative joint disease (DJD) of the hips and knees was 
related to his period of service.  This examination was 
scheduled for November 12, 2002; the veteran was informed 
of this examination date by correspondence sent to him at 
his address of record on October 15, 2002.  The day prior 
to the examination, the RO attempted to call the veteran 
to remind him of the examination.  Unfortunately, the 
telephone was no longer in service.  He then failed to 
report to the examination.  He has provided no good cause 
for his failure to report and never attempted to re-
schedule the examination.  The duty to assist is not a 
one-way street; the veteran must cooperate.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to 
assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that 
is essential in obtaining the putative evidence.")  Since 
the veteran has not cooperated, it is found that all 
attempts to assist him have been satisfied.  Moreover, 
because the veteran failed to report for this examination, 
this case must be decided on the evidence of record.  See 
38 C.F.R. § 3.655(a) & (b) (2002).

The evidence currently of record does not show that the 
veteran suffered any injuries to the lower extremities in 
service.  The veteran and a former service comrade have 
alleged that the veteran had fallen from a ladder in 1943, 
injuring both legs, to include fracturing the left leg.  
However, these assertions are simply not supported by the 
objective evidence of record.  The service medical records 
do not show any treatment for any traumatic injuries of 
the lower extremities, save for a right ankle sprain 
(which is already service-connected).  The separation 
examination had noted that his lower extremities were 
within normal limits.  No injuries to the legs were 
referred to and there was no evidence of a fracture of the 
left leg.  There is also no evidence that the veteran's 
varicose veins are related to his period of service.  The 
service medical records make no reference to this disorder 
and the August 1945 separation examination specifically 
noted that he did not have varicose veins.  While the 
veteran has alleged that he received treatment for this 
condition since service, the first objective notation of 
this condition in the record is dated in January 1980.  
The veteran has also been diagnosed with stasis dermatitis 
of the lower extremities, which is related to venous 
insufficiency.  See Dorlands Illustrated Medical 
Dictionary, pg. 452 (27th ed., 1988).  Again, this 
condition was not noted in the service medical records.  
The only skin condition noted in the service medical 
records was dermatitis venenata, which is due to allergic 
contact (see Dorlands, supra, at 452) and cellulitis due 
to scratching the affected area.  However, this did not 
result in a chronic condition, as is evidenced by the 
normal August 1945 separation examination and the silence 
of the records since discharge concerning this condition.  
Finally, the record also indicates that the veteran has 
been diagnosed with DJD of the hips and knees.  However, 
this disorder was not present in service and it did not 
manifest itself to a degree of 10 percent within one year 
of his separation; in fact, it was not diagnosed until the 
mid-1990's, almost 50 years after his discharge.  
Therefore, it cannot be found that this record warrants 
service connection for a bilateral leg disability (other 
than a right ankle sprain), to include residuals of 
fractures of both legs, varicose veins with circulatory 
stripping and chronic ulceration, skin conditions and 
degenerative joint disease (DJD) of the hips and knees.

As a consequence, it is found that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a bilateral leg disability (other than a 
right ankle sprain), to include residuals of fractures of 
both legs, varicose veins with circulatory stripping and 
chronic ulceration, skin conditions and degenerative joint 
disease (DJD) of the hips and knees.


ORDER

Service connection for a bilateral leg disability (other 
than a right ankle sprain), to include residuals of 
fractures of both legs, varicose veins with circulatory 
stripping and chronic ulceration, skin conditions and 
degenerative joint disease (DJD) of the hips and knees is 
denied.


REMAND

In reviewing the record, it is noted that the veteran was 
denied entitlement to an increased evaluation for the 
residuals of a right index finger injury by a rating 
action issued in September 2001.  In October 2001, the 
veteran submitted a notice of disagreement with this 
denial.  However, the RO never sent the veteran a SOC.  In 
this situation, the case must be remanded so that the RO 
may provide the veteran a SOC on this issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999)

Under the circumstances, this case is REMANDED for the 
following:

The RO should issue to the veteran and 
his representative, a statement of the 
case on the issue of entitlement to an 
increased evaluation for the right 
index finger injury residuals.  An 
appropriate period of time should be 
allowed for a response.

Thereafter, if and only if, the veteran 
files a timely substantive appeal on 
this issue, the case should be returned 
to the Board for further appellate 
consideration.  The Board intimates no 
opinion as to the ultimate outcome of 
this matter.  The veteran need take no 
action until otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



